Order filed February 12, 2015.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-15-00016-CR
                                     ____________

                       WARREN L. HOUSTON, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 208th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1386667

                              ABATEMENT ORDER

      The clerk’s record in this appeal was filed February 10, 2015. According to the
record, appellant entered a plea of guilty, without an agreed recommendation on
punishment, to aggravated robbery. On September 22, 2014, the trial court sentenced
appellant to confinement for eighteen years in prison. Appellant filed a pro se motion for
new trial and notice of appeal. No attorney has made an appearance on appeal on behalf
of appellant. This court is unaware whether appellant is entitled to appointment of
counsel. Accordingly, we enter the following order:
      We ORDER the judge of the 208th District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to appointed counsel on appeal. The judge shall appoint appellate
counsel for appellant if necessary. The judge shall see that a record of the hearing
is made, shall make any necessary findings of fact and conclusions of law and
orders, and shall order the trial clerk to forward a record of the hearing and a
supplemental clerk’s record containing the court’s order and any findings and
conclusions. The transcribed record of the hearing, the supplemental clerk’s record,
and a videotape or compact disc, if any, containing a recording of any video
teleconference shall be filed with the clerk of this court within thirty days of the
date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental records are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.



                                  PER CURIAM